Exhibit 10.2

 

January 15, 2015

 

 

 

 

 

 

 

Dear _______,

 

In recognition of your extraordinary service as a director of Global GP LLC
(“GPLLC”) during [insert year], GPLLC hereby grants you, as of the date hereof,
an award of ________

_______________  (_____) unrestricted common units (“Units”) of Global Partners
LP (the “Award”) under the Global Partners LP First Amended and Restated
Long-Term Incentive Plan (the “Plan”).  The Award is fully vested upon grant and
is subject only to the terms and conditions generally applicable under the Plan,
 any rules and regulations adopted by the Compensation Committee of the Board of
Directors of GPLLC, and this letter.  Additionally, the terms of Global Partners
LP’s insider trading policy are incorporated herein by reference.

 

Please be aware that you are responsible for the payment of any applicable taxes
due as a result of the grant of the Award.  The value of the Award will be
reported on a Form 1099 issued to you at the end of the year, however; in the
meantime you may want to consult your tax advisor to determine if you are
required to make any quarterly estimated tax payments. 

 

This grant is intended to fulfill the Plan’s purpose of promoting the interests
of Global Partners LP (“Global”) by providing to employees, consultants and
directors, such as yourself, incentive compensation awards for superior
performance and encouraging you to devote your best efforts to advance Global’s
business.

 

 

 

 

 

Sincerely,

 

 

 

Edward J. Faneuil

 

Executive Vice President

 

 

 

 

cc:

Eric Slifka

 

Daphne H. Foster

 

Mark Romaine

 

Amy J. Gould

 

Matthew Spencer

 



--------------------------------------------------------------------------------